 In the Matter of J. FREEZER & SON, INC.andAMALGAMATED CLOTH-ING WORKERS OF AMERICA and DAPHENE RIDPATH, SYLVIA RIDPATH,and GRACE RIDPATHCase No. C-105.-Decided July 26,1937Men's Shirt Industry-Company-Dominated Union:domination and inter-ference with formation and administration;sponsorship ; financial and othersupport ; soliciting and coercing membership in ; disestablished as agency forcollectivebargaining-ConditionofEmployment:membership in company-dominatedunion-Interference,Restraint or Coercion:questioning employeesregarding union affiliationand activity ;expressed opposition to labor organiza-tion,threats ofretaliatoryaction ; discrediting union ; engendering fear of lossof employment for union membershipor activity ;interference by leading citi-zens and publicofficials-Discrimination:discharge-Reinstatement Ordered-Back pay:awarded.Mr. Jacob Blumfor the Board.Mr. John B. $piers,of East Radford, Va., andBrashears, Town-send, O'Brien, and Beasley,ofWashington, D. C., for the respondent.Mr. Richard J. Hickey,of counsel to the Board.DECISIONSTATEMENT OF CASEUpon charges duly filed by Amalgamated Clothing Workers ofAmerica, herein called the Union, the National Labor Relations(,Board, herein called the Board, by Bennet F. Schaufler, RegionalDirector for the Fifth Region (Baltimore, Maryland), issued itscomplaint, dated April 16, 1936, against J. Freezer & Sou., Inc.,East Radford, Virginia, herein called the respondent.The com-plaint and notice of hearing thereon were duly served upon therespondent and the Union.The complaint alleged that the respondent had engaged in and isengaging in unfair labor practices affecting commerce, within themeaning of Section 8, subdivisions (1), (2), (3), and (4) and Section2, subdivisions (6) and (7), of the National Labor Relations Act, 49Stat. 449, herein called the Act.Thereafter, the respondent filed a motion to dismiss the complaint,allegingthat the Act was unconstitutional in attempting to regulatematters not within the purview of Article I, Paragraph 8, Clause3, of the Constitution of the United States,and was anunconstitu-tional delegation of power to the Federal Government; and that theallegedactsof the respondent do not affect interstate commerce.The motion was denied on May6, 1936.120 DECISIONS AND ORDERS121The respondent filed an answer to the complaint admitting that asubstantial portion of its raw materials, machinery, and equipmentused in the manufacture of its product is purchased outside of theState of Virginia and is transported from and through States ofthe United States other than the State of Virginia, and that itsproduct is sold in states other than Virginia; and that Daphene Rid-path, Sylvia Ridpath, and Grace Ridpath were discharged.Theanswer further alleges that the respondent is a New York corpora-tion, having its office and place of business in Radford, Virginia,and that the Board is without jurisdiction.The answer denies theremaining allegations of the complaint.Pursuant to notice, a hearing was held in East Radford, Virginia,on May 7, 1936, before Emmett P. Delaney, the Trial Examiner dulydesignated by the Board. The Board and the respondent were rep-resented by counsel.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to produce evidence bearing upon the issues was affordedto all parties.The parties were offered an opportunity for argumentat the close of the hearing, which was declined.The right to filebriefs was also granted, but none was filed.On June 3, 1936, the Trial Examiner filed an Intermediate Report,finding that the respondent had committed unfair labor practicesaffecting commerce within the meaning of Section 8, subdivisions (1),(2), and (3), and Section 2, subdivisions (6) and (7), of the Act asalleged in the complaint, and- further finding that the respondenthad not committed unfair labor practices within the meaning of Sec-tion 8, subdivision (4) of the Act.The respondent duly filed excep-tions to the Intermediate Report.Pursuant to notice, a hearing was held before the Board on June4, 1937, in Washington, D. C. for the purpose of oral argument.The Board and the respondent were represented by counsel.The Board has reviewed the rulings made by the Trial Examinerin the course of the hearing and finds that no prejudicial errors werecommitted.We have fully considered the exceptions to the rulingsmade by the Trial Examiner on the motion to dismiss the com-plaint and the Intermediate Report and find no merit in them. Theyare hereby overruled.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.RESPONDENT AND ITS BUSINESSThe respondent, J. Freezer & Son, Inc., is a New York corporationhaving its principal place of business in Radford, Virginia, and asales officelocated at 1150 Broadway, New York, New York. Irving 122NATIONAL LABOR RELATIONS BOARDFreezer issecretary and treasurer of the respondent.The respondentis engaged in the manufacture, sale, and distribution of men's shirts.The principal raw materials used by the respondent in the manu-facture of its finished products are cotton piece goods, cotton thread,buttons, trimming, boxes, cartons, cases, shipping supplies (cello-phane), and machinery supplies.About 80 per cent of the raw mate-rials purchased by the respondent comes from states other than theState of Virginia.All of its products are manufactured in Virginia, sold throughitsNew York office, and shipped to customers.Practically all ofits products are shipped outside the State of Virginia; five- per centby parcel post, 15 per cent by express, and 80 per cent by freight.The respondent's products are sold under the trademarks of "Tray-more", "Radford", and "Kayewood", which are registered in theUnited States Patent Office for use in interstate and foreign com-merce.The respondent's sales in 1933 were $663,086.57; in 1934,$1,267,791.99; and in 1935, $847,164.The respondent employed onan average about 450 persons in 1936.1II.THE UNIONThe Amalgamated Clothing Workers of America isa labor organ-ization which admits to membership persons working in the cloth-ing trade.;'III.THE UNFAIR LABOR PRACTICESA. Domination and interference with Employees AssociationDuring the existence of the National Industrial Recovery Act,the plant of the respondent was working on a 40-hour per week basisand the employees were receiving a minimum wage of $1 weekly.After the invalidation of the National Industrial Recovery Act,Irving Freezer 2 called a meeting of the employees and told themthat unless they agreed to work longer hours, he would be com-pelled to close the plant due to the fact that it was operating at aloss.As a result, the employees voted in favor of working increasedhours, and thereafter the plant worked 50 hours per week and thewages were reduced to a minimum of six dollars for certain em-ployees and nine to 11 dollars for other employees.Dissatisfaction soon arose among the employees, and, apparently,'All of the above facts concerning the respondent's business are taken from a stipula-tion which was introduced in evidence at the hearing2 Although Jacob Freezer and Rose Freezer are also officers and directors of the respond-ent,we assume,on the basis of all the evidence in the record,that Irving Freezer is meantwhenever reference is made to"Freezer." DECISIONS AND ORDERS123the idea of an employees' association was formulated at this timefor the purpose of canalizing the employees' interest in collectiveaction.Miss Lila Nelson, a timekeeper in the plant, testified that shesuggested the idea of the association to Miss Harmon, the superin-tendent of the plant, in October 1935, and received her permissionto speak to the employees on the subject. She thought that, sincethe employees frequently contributed money for the purchase offlowers and donations for various occasions, they should form anassociation and pay dues, out of which the various purchases, dona-tions, and other expenses would come.A committee of the employees called upon J. B. Spiers, whowas and is counsel for the respondent.He advised them to have theemployees sign a petition requesting that he prepare and obtain acharter for their proposed association.When the petition was pre-sented for their signatures, a great number of them refused to signit,but were coerced into signing the petition when Tony Caruso,the foreman, threatened them with the loss of their jobs.Finally,sufficient signatures were affixed to the petition and it was presentedto Spiers.He drew up the articles of incorporation and on Novem-ber 22, 1935, secured a charter for the association, which was calledJ.Freezer & Son Inc. Employees' Association.The testimony dis-closes that Spiers neither sought nor received any fees for legalservices rendered to the Association, although its by-laws providefdr payment for services of a solicitor.The purpose of the Association, as set forth in the by-laws, is asfollows :'(3)To foster, protect and encourage social intercourse andactivities, friendship, loyalty and good will among the em-ployees of the Redford plant of J. Freezer & Son, Inc.Article III, Section 9, reads as follows :The shop committee shall consist of four members, two fromthe sewing department, one from the cutting department andone from the finishing department. It shall be the duty ofthis committee to confer with the management and to settle allcontroversies that may arise. * * *Thus, while the purpose' and objectives of the Association arestated to be those of a social organization, a shop committee is alsoprovided for.Such a committee was in fact appointed, althoughthere is no evidence to show that it ever functioned.We find that the Association is a labor organization. 124NATIONAL LABOR RELATIONS BOARDDuring November and December 1935 and January 1936, duringworking hours, Caruso distributed application cards for membershipin the Association to the employees and asked them to sign. Fivewitnesses testified to the effect that after the first attempt to obtainthe employees' signatures to the application cards failed, Caruso,during working hours, took the application cards to the employeeswho had not signed and compelled them to sign under threats ofdischarge.During this period it was a common rumor in the plantthat membership in the Association was required of employees forthe retention of their jobs.Daphene Ridpath, Sylvia Ridpath, andGrace Ridpath testified that they and other employees were told bythe foreman that they would be unable to work unless they becamemembers of the Association.Athlyn Hypes, another employee of the respondent, testified thata "paper" 3 was given to the employees for their signatures and atfirst they did not sign, but later signed when they were warned to doso.She stated that in December 1935, application cards were passedaround the plant, and that after she and other employees had refusedto sign them, Caruso approached her with an application card.Whenhe asked her to sign, she refused to unless it meant the loss of herjob.He said that she was not forced to sign it.However, as he lefther, she overheard him say that the respondent was to dischargesome employees after Christmas.When she returned after Christmas'and reported for work, Caruso, upon seeing her, told the foreladyto send her home until he called for her. She was never recalled forwork.The testimony of Maxwell Mathena, a former employee, rzvealsthe apparent domination of the Association by the respondent's keyemployees.In November 1935, he obtained employment in the plantat a weekly wage of six dollars.About a week before Christmas hewas approached by Caruso with an application card for membershipin the Association.When he told the foreman that he was busyand would see him later, Caruso made slighting comments as to hissanity.The foreman reported the facts to the office of the respondentand Miss Harmon, the superintendent, went to Maxwell Mathenaand another employee, Cadell Cooper, and accused them of makingremarks about the Association.Again the foreman brought the ap-plication cards around and when Maxwell Mathena said that he wouldsign if forced to do so, the foreman refused to allow him to sign theapplication card.On December 30, 1935, as Cadell Cooper and hewere leaving the plant, Caruso told them not to report for work, but,a few minutes thereafter, asked Cooper to return, telling him that8The reference is presumably to the petition which was circulated at Splers'suggestion. DECISIONS AND ORDERS125he merely "wanted to get rid of" Mathena. Cooper is still employedin the plant while Mathena is not. Cooper, appearing as a witness forthe respondent, admitted part of Mathena's testimony to be true,but denied other parts of it.He indicated that he had been stronglyurged to testify on behalf of the respondent. It is significant that,although many witnesses testified regarding Caruso's activities, hewas not called as a witness by the respondent to refute the chargesof coercion and intimidation.We find that the respondent has dominated and interfered withthe formation and administration of the Association, and has con-tributed financial and other support to it.B. The dischargesIn January 1936, Ethel Coleman, an organizer for the Union, be-gan to organize the employees of the respondent.Daphene Ridpath,Sylvia Ridpath, and Grace Ridpath, sisters, were the first employeesat the plant to become interested in the Union.They told BerthaThompson, an employee, about the Union and she in turn informedCaruso.From that time until March 27, 1936, the date of their dis-charge from the plant, the three Ridpath sisters were questioned onnumerous occasions by Caruso about their union activity and threat-ened with the loss of their jobs. Caruso also questioned several otheremployees who had joined the Union and told them that he knewwhich of the respondent's employees had joined the Union and thatthey were to be discharged.Daphene Ridpath, Sylvia Ridpath, and Grace Ridpath were em-ployed in the pressing department of the plant as "pressers", doingpiece work ten hours a day, five days a week. They received 15 centsfor pressing a dozen shirts of certain types and 18 cents for othertypes, averaging approximately $11 per week.Prior to her dis-charge on March 27, 1936, Daphene Ridpath had been employed bythe respondent for three years and as she testified, had never receivedany criticism or complaint concerning her work.Sylvia Ridpathhad been in the employ of the respondent for two and one-half years,and had often been praised for her work. Grace Ridpath testifiedduring the six months of her employment at the factory a few com-plaints about her work had been made.However, the respondent'sown witnesses admitted that it was a common practice to make com-plaints to employees about their work.Caruso spoke to Sylvia Ridpath several times about the Unionand warned her that she should not join the Union if she desired tokeep her job.On one occasion, when he met her on the street, hestopped her, and again advised her not to join the Union.At thesametime he complimented her on her work. 126NATIONAL LABOR RELATIONS BOARDDuring February 1936, J. L. Kirkwood, referred to by a witnessfor the respondent as a "one man chamber of commerce" in EastRadford, heard rumors of trouble brewing at the plant.Kirkwoodconferred with the city's leading citizens, R. S. Hopkins, memberof the city council, H. Tyler, city attorney, and C. H. Howell, Chiefof Police.He urged them to accompany him to the plant for thepurpose of advising the employees as to their course of action inunion matters.Kirkwood had been primarily responsible in inducing J. Freezer'Son, the predecessor of the respondent, to erect their factory in Rad-ford,Virginia.His interest in the firm continued through -theorganization of the respondent, and he was in the habit of visitingthe plant about four times weekly in order to aid the respondent "inevery way possible".He testified that he did not believe in theUnion, and felt that it would be harmful to the town.He also testi-fied that he knew Freezer had "his own organization" at the plant.On a day of February 1936,4 Kirkwood, Howell, Hopkins, andTyler met at the plant about 2 p. m. Kirkwood testified that hehad not given advance notice to Miss Harmon of his intentions andonly told her at the time of his arrival there of the rumors of troubleand that he intended to conduct a meeting at the plant.Before the plant meeting was called, he arranged to have broughtinto the respondent's private office several employees so that he couldquestion them on the subject of unions.Out of several hundredemployees the three Ridpath sisters were summoned to appear inthe private office of the respondent where Miss Harmon, the super-intendent, Kirkwood, and Howell were present.The three Ridpathsisterswere questioned as to their acquaintance with the Union or-ganizer, their membership in the Union, their knowledge as to Unionmembership cards, and other matters pertaining to the Union.Allthree denied membership in the Union. Several other employeeswere questioned privately as to their union interests.Two Shockeysisters admitted their membership in the Union but said that theyregretted their act of joining the Union.After the questioning of certain employees had been completed, theplant meeting was called about 3 p. m.The machinery in the plantwas shut down.Kirkwood, Tyler, and Hopkins addressed the em-ployees to the effect that they believed a union would not be beneficialto the welfare of the employees but would be harmful.They advisedthe employees to consult with them before joining any'union.Theywould be pleased to give the employees the benefit of their businessexperience.They thought that the employees were well-treated andthat the organization of a union might cause the plant to be shut4The exact date is not shown by the record. DECISIONS AND ORDERS127down.The fourth speaker at the plant meeting was Caruso, ' whocondemned unions generally by telling the employees of his allegedexperience with them.He indicated in his speech that the plantwould be shut down if the employees joined the Union.Kirkwood's testimony about the rumors of trouble and disturbanceat the plant which prompted his action in going to the plant isdenied by Chief of Police Howell, a witness for the respondent. Inresponse to a question by the Trial Examiner, the Chief of Policeanswered that he had not heard of any rumors of trouble, but thathe had gone to the plant only because Kirkwood had asked him todo so.On March 27, 1936, Daphene Ridpath, Sylvia Ridpath, and GraceRidpath were discharged.At the time Daphene Ridpath receivedher last pay envelope from Miss Carrico, an office employee of therespondent, she was informed by Miss Carrico that Caruso said shewas not to report for work on Monday because the respondent didnot need her.Upon questioning the foreman, he told her, "Yourwork is no good." She tried to talk to him, but he dismissed her bysaying, "I am not talking to you." Sylvia Ridpath was given hertime card by the forelady upon instructions from Caruso, and toldthat the shirts she pressed were badly done.Caruso himself dis-charged Grace Ridpath and said that her work was unsatisfactory.Inefficiency was not the reason for the discharge of the three sisters.Una Cooper, witness for the respondent and the wife of CadellCooper, testified that Caruso had on numerous occasions criticized thework of the Ridpath sisters.However, her testimony was not im-pres:'ive for her statements were very general in character, and itwas apparent that she was an unwilling witness.The dismissal ofthe three Ridpath sisters was the result of their union membership.The respondent threatened to close the plant if the employees joinedthe Union.The three Ridpath sisters were the first employees at theplant to become interested in the Union.They were reluctant tojoin the Association.All three of the Ridpath sisters were ques-tioned at the office interview preceding the plant meeting which wasnear to the date of their discharge.Prior to their discharge, thethree Ridpath sisters had received numerous threats of dismissal ifthey joined the Union.We find that the respondent, by the discharge and refusal toemploy Daphene Ridpath, Sylvia Ridpath, and Grace Ridpath, hasdiscriminated in regard to hire and tenure of employment, therebydiscouraging membership in a labor organization.We further findthat the respondent by the acts above set forth, has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act. 128NATIONAL LABOR RELATIONS BOARDWe further find there is no evidence that the three Ridpath sisterswere discharged because, as alleged in the complaint, they had filedstatements which led to the filing of the charge and complaint inthismatter.We will, therefore, order that the complaint be dis-missed insofar as it alleges that the respondent engaged in unfairlabor practices within the meaning of Section 8, subdivision (4) of theAct.The work of the three Ridpath sisters having ceased as a result ofan unfair labor practice, they at all times thereafter retained theirstatus as employees of the respondent within the meaning of Section2, subdivision (3) of the Act.IV. EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of respondent describedin Section I above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact the Board makesthe following conclusions of law :1.The Amalgamated Clothing Workers of America is a labororganization, within the meaning of Section 2, subdivision (5) ofthe Act.2.J.Freezer & Son, Inc. Employees' Association islabororganization, within the meaning of Section 2, subdivision (5) ofthe Act.3.Daphene Ridpath, Sylvia Ridpath, and Grace Ridpath were, atthe time of their discharge, and at all times thereafter, employeesof the respondent, within the meaning of Section 2, subdivision (3)of the Act.4.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.5.The respondent, by dominating and interfering with the forma-tion and administration of J. Freezer & Son, Inc. Employees'Association, and by contributing financial and other support to it,has engaged in and is engaging in unfair labor practices, within themeaning of Section 8, subdivision (2) of the Act. DECISIONS AND ORDERS1296.The respondent, by discriminating against Daphene Ridpath,Sylvia Ridpath, and Grace Ridpath in regard to hire and tenure ofemployment and terms and conditions of employment, thereby dis-couraging membership in the Union, has engaged in and is engagingin unfair labor practices, within the meaning of Section 8, subdivision(3) of the Act.7.The respondent, by the discharge of Daphene Ridpath, SylviaRidpath, and Grace Ridpath, has not engaged in unfair labor prac-tices within the meaning of Section 8, subdivision (4) of the Act.ORDEROn the basis of the above findings of fact and conclusions of law,and pursuant to Section 10, subdivision (c) of the National LaborRelations Act, the National Labor Relations Board hereby ordersthat the respondent, J. Freezer & Son, Inc., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist :a.From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act;b.From discouraging membership in the Amalgamated ClothingWorkers of America, or any other 'labor organization of its em-ployees, by discriminating against its employees in regard to hire ortenure of employment or any term or condition of employment;c.From dominating or interfering with the formation or adminis-tration of J. Freezer & Son, Inc. Employees' Association, or any otherlabor organization of its employees, or contributing financial orother support thereto.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :a.Withdraw all recognition from J. Freezer & Son, Inc. Employees'of dealing with respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work,and disestablish J. Freezer & Son, Inc. Employees' Association assuch representative;b.Offer to Daphene Ridpath, Sylvia Ridpath, and Grace Ridpathimmediate and full reinstatement to their former positions, withoutprejudice to their seniority and other rights and privileges ; 130NATIONAL LABOR RELATIONS BOARDc.Make whole Daphene Ridpath, Sylvia Ridpath, and Grace Rid-path for any loss of pay they have suffered by reason of theirdischarge by payment to each of them, respectively, of a sum ofmoney equal to that which each of them would have earned as wagesfrom March 27, 1936, to the date of such offer of reinstatement, lessany amount earned by each of them, respectively, during such period;d.Post notices in two conspicuous places in each department ofthe plant stating: (1) that the respondent will cease and desist inthe manner aforesaid; and (2) that said notices will remain postedfor at least thirty (30) consecutive days from the date of posting;e.Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.3.The allegations in the complaint that the respondent has en-gaged in and is engaging in unfair labor practices, within the mean-ing of Section 8, subdivision (4) of the Act, are hereby dismissed.